 Case 3:20-cr-01188-JLS Document 74 Filed 05/27/21 PageID.237 Page 1 of 1



 1
 2
 3
 4
 5
 6                        UNITED STATES DISTRICT COURT
 7                      SOUTHERN DISTRICT OF CALIFORNIA
 8   UNITED STATES OF AMERICA,                    Case No. 20cr1188-JLS
 9                      Plaintiff,                ORDER DIRECTING
                                                  TRANSFER OF FUNDS
10         v.                                     FOR APPLICATION TO FINE
11   ELAN LEROY GWYNN,
12                      Defendant.
13
14         Having reviewed the foregoing Joint Motion and good cause appearing
15 therefor,
16         IT IS HEREBY ORDERED:
17         The Joint Motion is approved. On March 12, 2021, this Court entered its
18 Judgment in a Criminal Case as to Defendant ELAN LEROY GWYNN. In the
19 Judgment, the Court imposed a fine in the amount of $5,000.00.
20         The Federal Bureau of Investigation (FBI) is in possession of $530.00 which
21 was seized from Defendant. The Court hereby orders the FBI to transfer the funds it
22 has in its possession in the amount of $530.00 to the Clerk of the District Court for
23 application to the fine.
24         IT IS SO ORDERED.
25 Dated: May 27, 2021
26
27
28
